DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 Claim Objections
It is noted that as currently written claim 17 and claim 18 have substantially the same limitation, a TSL of greater than 1000 to about 1550 °C, and thus would be considered duplicates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation greater than 1000 °C, and the claim also recites in some embodiments in the range from about 1000 °C to about 1550°C, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the median pore diameter to be greater than 13 µm.  Claim 4 allows for the median pore diameter to be greater than or equal to about 13 µm, which allows for some values below 13 and 13 which are not possible based on the limitation set forth in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the TSL to be greater than 1000 °C, the limitations in claim 17 allows the TSL to be in a range from about 1000 °C to 1550°C. About 1000 °C,  would include values of 1000 °C and those below that would reasonable be interpreted as 1000 °C and thus widens the range of the TSL beyond the limits of that from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the median pore diameter to be greater than 13 µm.  Claim 41 allows for the median pore diameter to be greater than or equal to about 13 µm, which allows for some values below 13 and 13 which are not possible based on the limitation set forth in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 16-18, 29, 34-36, 38-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (2009/0220736 A1), herein Beall.

In regards to claim 1, Beall teaches a ceramic honeycomb substrate for a flow-through catalyst substrate [Abstract, 0046, Fig. 6].  The ceramic honeycomb bodies may be porous cordierite ceramic honeycomb bodies having a plurality of cell channels extending between a first and second end [0046].  The total porosity is 61.5 % [Table 15 example 29].  The average channel wall thickness is 6 mil or 152.4 μm which is about 150 μm [Table 15 example 29]. The median pore diameter is 14.5 μm [Table 15 example 29].  The df is 0.31 μm [Table 15 example 29].  The MOR/CFA is 2283 psi [Table 15 example 29].  The TSL is 1235 °C [Table 15 example 29].  

In regards to claim 4, Beall further teaches the median pore diameter is 14.5 μm [Table 15 example 29].

In regards to claim 5, Beall further teaches the cell density is 400 cpsi [Table 15 example 29].

In regards to claim 7, Beall further teaches the df is 0.31 μm [Table 15 example 29].

In regards to claim 16, Beall further teaches the MOR/CFA is 2283 psi [Table 15 example 29].

In regards to claims 17-18, Beall further teaches the TSL is 1235 °C [Table 15 example 29].

In regards to claim 29, Beall further teaches the d10 is 9.9 μm [Table 15 example 29].

In regards to claim 34-36, Beall further teaches the d90 is 31.1 μm [Table 15 example 29].

In regards to claim 38-39, Beall further teaches the porosity is 62.6% [Table 15 example 29].

In regards to claim 41, Beall further teaches the median pore diameter is 14.5 μm [Table 15 example 29].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7, 15-18, 29-36, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel (US 20090220736 A). 

In regards to claim 1, Merkel teaches a ceramic honeycomb substrate for a flow-through catalyst substrate [Abstract, 0008, 0081, Fig. 13].  The honeycomb substrate includes intersecting cell walls (14), otherwise referred to as webs, which form parallel cell channels (11) [Abstract, 0081, Fig. 13].    The channels (11) are unplugged and flow through them is straight down the channel from first end (12) to second end (13) [0081, Fig. 13]. The honeycomb substrate has a porosity of at least 60% [0037, claim 4].  This overlaps the claimed range.  An average cell wall thickness of about 51 to about 254 μm [0081]. This overlaps the claimed range.  The median pore diameter is preferable not more than 20 μm [0040].  This overlaps the claimed range.  The df is ≦0.45 [0038].  The MOR/CFA is at least 23000(1-p)3 psi, where p= %porosity/ 100 [0044].  With a porosity of at least 60%, then MOR/CFA = 23000(1-.6) 3 is at least 1472 psi. This overlaps the claimed range.  Merkel further teaches that the TSL can be estimated by adding 500° C to the value of Thermal Shock Parameter (TSP) as according to TSL=TSP+500 °C [0047].  The TSP is ≧600° C thus the TSL is ≧ 600 + 500 °C or TSL ≧ 1100 °C [0047].    This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Merkel further teaches the substrate has an average cell wall thickness of about 51 to about 254 μm [0081]. This overlaps the claimed range.

In regards to claim 4, Merkel further teaches the substrate has a median pore diameter that is preferable not more than 20 μm [0040].  This overlaps the claimed ranges.

In regards to claim 5, Merkel further teaches the substrate has a cell density that is from about 300 to about 900 cells per square inch [0081].  This overlaps the claimed range.

In regards to claim 7, Merkel further teaches the substrate has a df that is  ≦0.35 [0038].

In regards to claim 15, Merkel does not expressly teach that wherein a pore
structure of the ceramic honeycomb structure does not include any individual pores with an inscribed circle that is greater than a channel wall thickness. However, the
honeycomb of Merkel is expected to meet the limitation for the reasons that follow.
Merkel teaches the honeycomb structure has a wall thickness of 51 to about 254 μm [0081].   Based on the teaching that the pores have a narrow pore distribution [0038] and teaching of a d50 of less than 20 μm,  it is expected that the inscribed circle on any individual pore are not greater than 254 μm [0040,0081].  

In regards to claim 16, Merkel further teaches the MOR/CFA is at least 23000(1-p)3 psi, where p= %porosity/ 100 [0044].  With a porosity of at least 55% then MOR/CFA = 23000(1-.55) 3 is at least 1549 psi. This overlaps the claimed range.
 
In regards to claims 17-18, Merkel further teaches that the TSL can be estimated by adding 500° C to the value of Thermal Shock Parameter (TSP) as according to TSL=TSP+500 °C [0047].  The TSP is ≧600° C thus the TSL is ≧ 600 + 500 °C  or TSL ≧ 1100 °C [0047].    This overlaps the claimed range.

In regards to claims 29-31, Merkel further teaches the d10 is from about 1 to 14.4 μm [Tables 9-15].  This overlaps the claimed range. 

In regards to claim 32, Merkel further teaches the substrate has a df that is  ≦0.30 [0038].

In regards to claim 33, Merkel further teaches the substrate has a df that is  ≦0.30 [0038].  This overlaps the claimed range.

In regards to claims 34-36, Merkel further teaches the d90 is from about 3.5 to 93.1 μm [Tables 9-15].  This overlaps the claimed ranges. 

In regards to claims 38-39, Merkel further teaches the porosity is at least 60% [0037, claim 4].  This overlaps the claimed ranges.

In regards to claim 41, Merkel further teaches the substrate has a median pore diameter that is preferable not more than 20 μm [0040].  This overlaps the claimed range.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
The 112 rejections for claim 17 remains as set forth above.  
Applicant primarily argues that Merkel teaches away from the claimed honeycomb.  This is not persuasive Merkel teaches a variety of honeycombs based on the desired final application.  The examples set froth in Merkel overlap the claimed ranges and there are examples as well as teaching for a median pore diameter greater than 13 microns.  Thus, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784